Exceptions overruled. In support of the plaintiff’s motion under Cr. L. c. 231, § 59 (as amended through St. 1955, c. 674, § 1), for immediate entry of judgment there was filed an instrument signed by one Both-well stating that he had been “duly sworn” and deposing to facts adequate to establish the plaintiff's ease. The instrument was attested by the certificate of a notary that Bothwell appeared and “stated that he ha[d] read the foregoing affidavit . . . and that the facts stated . . . are true to his own knowledge.” No counter affidavit was before the trial judge who allowed the motion. The instrument was a sufficient affidavit under § 59 and, read as a whole, adequately established that Bothwell had sworn to the truth of the facts stated. See Murphy, petitioner, 321 Mass. 206, 213; Carroll Hunnewell, Inc. v. Southboro Constr. Corp. 343 Mass. 667, 669. Cf. Cook Borden & Co. Inc. v. Commonwealth, 293 Mass. 174, 179-181 (jurat attached to mechanic’s lien claim not signed by notary public).